DISMISS: Opinion issued December          /0   ,   2012




                                               In The
                                  nurt uf Aiat
                         3FiftI! Ottrtct uf ixai at Jatta
                                       No. 05-12-00216-CV


                      MERITAGE HOMES OF TEXAS, LLC, Appellant

                                                   V.

                          THE STODDARD GROUP, LTD., Appellee


                       On Appeal from the 101st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-11-08420


                              MEMORANDUM OPINION
                         Before Justices Richter, Lang-Miers, and Myers
                                 Opinion By Justice Lang-Miers

       Before the Court is the parties’ joint motion to dismiss the appeal. The parties inform the

Court that they have settled their differences. Accordingly, we grant the parties’ motion and dismiss

the appeal. See TEx. R. App. P. 42.l(a)(2).



                                                          7


                                                          IBTH LANG-MllRS
                                                          JUTICE
                                    Qtiittt tif iiti
                        Fifth       iiitrirt øf irxa at 0 alIas
                                           JUDGMENT
MERITAGE HOMES           OF   TEXAS.       LLC.         Appeal from the 10 1st Judicial District Court
Appellant                                               of Dallas County. Texas. (Tr.Ct.No. DC-il
                                                        08420).
No. 05-12-0021 6-CV           V.                        Opinion       delivered by Justice Lang-Miers,
                                                        Justices Richter and Myers, participating.
THE STODDARD GROUP, LTD.,           Appellee


      Based   on   the Cowls opimon   of   this date, the appeal is   DISMISSED.

      It is ORDERED      that the parties hear their own costs of the appeal.



                         December      10,2012
Judgment entered


                                                              /                            /   //

                                                              /              /
                                                                            /,/J
                                                                                       /

                                                                                   f
                                                        ELLIZABETHLANGMTEkS
                                                        JUSTICE